376 F.2d 850
DIESEL TANKER, A.C. DODGE INC., and Alma R. Bushey andRaymond J. Bushey, Jr., Executors of the Estate ofRaymond J. Bushey, Deceased, Appellants,v.A.B. STEWART, Guy Janson, K.G. Poland and G.B. Brookes,etc., Appellees.
No. 450, Docket 31169.
United States Court of Appeals Second Circuit.
Argued May 4, 1967.Decided May 11, 1967.

Christopher E. Heckman, Foley & Martin, John H. Hanrahan, New York City, for appellants.
Wilbur H. Hecht, Mendes & Mount, Brendan J. Connolly, New York City, for appellees.
Before WATERMAN, FRIENDLY and FEINBERG, Circuit Judges.
PER CURIAM:


1
The final decree entered below dismissing the action is affirmed on the opinion of Judge Dannella, reported at 262 F.Supp. 6 (1966).